                                                                                                                                                  FILED 
UNITED STATES DISTRICT COURT                                                                                                                      CLERK 
EASTERN DISTRICT OF NEW YORK                                                                                                                          
                                                                                                                                       3/19/2019 4:32 pm
---------------------------------------------------------------------------------------------------------------------------------X   For Online Publication
                                                                                                                                                            Only
ARIEL DAVIS,                                                                                                                              U.S. DISTRICT COURT 
                                                                                                                                     EASTERN DISTRICT OF NEW YORK 
                                                                   Plaintiff,                                                             LONG ISLAND OFFICE 

                           -against-                                                                                                 ORDER
                                                                                                                                     14-CV-903 (JMA) (GRB)
TOWN OF HEMPSTEAD and
MARK BONILLA, individually,

                                                                     Defendants.
---------------------------------------------------------------------------------------------------------------------------------X

AZRACK, United States District Judge:

                Plaintiff Ariel Davis (“Plaintiff”) commenced this action against defendants the Town of

Hempstead (the “Town”) and Mark Bonilla (“Bonilla”) on February 11, 2014. (ECF No. 1.) The

Town and Plaintiff filed cross-motions for summary judgment which I referred to Magistrate Judge

Brown for a report and recommendation on November 11, 2018. (See ECF Nos. 59–71.) 1 The

parties subsequently consented to have Judge Brown enter a final order as to the cross-motions for

summary judgment.                                   Accordingly, on November 26, 2018, the cross-motions for summary

judgment were referred to Judge Brown to conduct all proceedings and enter a final order. (ECF

No. 76.)

                Judge Brown issued a Memorandum and Order on January 16, 2019 granting the Town’s

motion for summary judgment regarding all of Plaintiff’s federal claims, denying Plaintiff’s cross-

motion, and declining to exercise supplemental jurisdiction over any state law claims. (ECF No.

77.)            Judge Brown also issued a sua sponte report and recommendation (the “R&R”)

recommending that the Court dismiss all of Plaintiff’s federal claims against Bonilla, and decline


1
 Bonilla did not file his own motion for summary judgment, but did file an opposition to the Town’s motion. (See
ECF Nos. 58, 65.)
to exercise supplemental jurisdiction over any state law claims. (Id. at 16–17.) Bonilla initially

objected to the R&R, but has since filed a motion to withdraw his objection. (ECF Nos. 81, 82,

84.) The Court grants Bonilla’s motion to withdraw (ECF No. 84), and treats Judge Brown’s R&R

as unopposed.

       In reviewing a magistrate judge’s report and recommendation, the Court must “make a de

novo determination of those portions of the report or . . . recommendations to which

objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); see also Brown v. Ebert, No. 05–CV–5579,

2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The court “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

51 (E.D.N.Y. 2008).

       As there are no objections to any portion of the R&R, I have reviewed it for clear error and

I agree with Judge Brown’s comprehensive and well-reasoned R&R as to Plaintiff’s claims against

Bonilla. Accordingly, I adopt Judge Brown’s R&R in its entirety as the opinion of the Court. The

Court dismisses all of Plaintiff’s federal claims against Bonilla and declines to exercise

supplemental jurisdiction over any state law claims.

       The Clerk of Court is directed to enter judgement in accordance with Judge Brown’s

Memorandum and Opinion, and this Order, and close this case.

SO ORDERED.
Dated: March 19, 2019
Central Islip, New York

                                                               /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE



                                                2
